Judgment, Supreme Court, Bronx County (John S. Moore, J.), rendered November 3, 2005, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 1 to 3 years, and judgment, same court (Stephen L. Barrett, J., at plea; John S. Moore, J., at sentence), rendered November 3, 2005, as amended December 6, 2005, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a consecutive term of two years, unanimously affirmed.
The court properly exercised its discretion in denying defendant youthful offender treatment (see People v Drayton, 39 NY2d 580 [1976]), especially since defendant committed a new crime while awaiting sentencing on his plea under the first indictment, despite the court’s warning that he would forfeit the op*492portunity for youthful offender treatment in the event of a new arrest. Concur—Lippman, P.J., Nardelli, Buckley, Gonzalez and Sweeny, JJ.